Citation Nr: 0014878	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  99-04 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Whether a March 14, 1952, rating decision was clearly and 
unmistakably erroneous in only awarding a single evaluation 
under diagnostic code 5309 for residuals of a gunshot wound 
to the right hand.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right hand, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	James W. Deremo, Agent


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to November 
1947 and from October 1950 to July 1951.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO) in St. 
Paul, Minnesota. 


FINDINGS OF FACT

1.  A March 14, 1952 rating decision, which assigned the 
veteran a single evaluation under diagnostic code 5309 for 
residuals of a gunshot wound to the right hand, was subsumed 
in a May 1953 Board decision.

2.  The residuals of a gunshot wound to the right hand are 
manifested by some sensory loss of the skin surface, some 
loss of power with limitation of motion of the right wrist, 
and easy fatigability of the right wrist.


CONCLUSIONS OF LAW

1.  A March 14, 1952 rating decision, having been affirmed in 
a May 1953 Board decision, is not subject to a claim of clear 
and unmistakable error.  38 C.F.R. § 20.1104 (1999); Duran v. 
Brown, 7 Vet. App. 216 (1994); Talbert v. Brown, 7 Vet. App. 
352 (1995).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a gunshot wound to the right hand have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.14, 4.73, 4.118, 4.124a, Diagnostic Codes 5309, 
7803, 7804, 7805, 8615 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Error

The veteran claims that there was clear and unmistakable 
error in the March 14, 1952 rating decision which ultimately 
assigned a 20 percent rating for injury of Muscle Group IX 
under diagnostic code 5309, residual of a gunshot wound to 
the right hand.  The veteran claims that clear and 
unmistakable error was made in that rating decision when the 
RO did not also grant him a separate compensable rating for 
damage to the ulnar nerve of the right hand as a residual of 
the gunshot wound.

Pertinent law provides that previous determinations, which 
are final and binding, will be accepted as correct in the 
absence of clear and unmistakable error.  Where the evidence 
establishes such error, the prior decision will be reversed 
or amended. 38 C.F.R. § 3.105(a) (1999).  When the Board 
affirms a decision of a RO, the RO determination is subsumed 
by the final appellate decision pursuant to 38 C.F.R. § 
20.1104.  Thus, the RO decision is not reviewable for a clear 
and unmistakable error because it merges with the Board's 
decision and ceases to have any independent effect once the 
Board renders a final decision.  See Duran v. Brown, 7 Vet. 
App. 216 (1994); Talbert v. Brown, 7 Vet. App. 352, 355 
(1995).

In a case where the law and not the evidence is dispositive, 
the claim should be denied, or the appeal to the Board 
terminated, because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). The Board finds that the law and not the 
evidence is dispositive with regard to the veteran's claim 
that the March 14, 1952 rating decision was clearly and 
unmistakably erroneous in failing to grant a separate 
compensable rating for an ulnar nerve disability residual of 
a gunshot wound to the right hand.

The Board notes that under 38 C.F.R. § 20.1104 the March 14, 
1952, rating decision was subsumed in the subsequent, final 
Board decision in May 1953, which affirmed the RO's March 14, 
1952, rating decision.  Because the March 14, 1952 rating 
decision was subsumed in the May 1953 Board decision, the 
March 14, 1952 rating decision can not be challenged on the 
basis of clear and unmistakable error and the veteran's claim 
must be dismissed.

While the May 1953 Board decision may be subject to a claim 
of clear and unmistakable error, the veteran has not raised 
that issue.


II.  Increased Rating

Initially, the Board notes that the veteran's claim for an 
increased rating for residuals of a gunshot wound to the 
right hand is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  Further, the Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the residuals of a 
gunshot wound to the right hand, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

Service medical records reveal that, in March 1951, while 
serving in Korea, the veteran sustained a through and through 
gunshot wound to the right hand resulting in a compound 
comminuted fracture of the base of the third metacarpal.  At 
the time of the injury, no nerve or artery involvement was 
found.

On VA orthopedic examination in January 1952, the veteran 
complained of pain with use of the right hand.  Range of 
motion of the right hand was normal.  The strength of the 
right hand grip was good.  X-rays of the right hand showed 
minimal deformity of the 3rd right metacarpal.  There was a 
non-adherent entrance gunshot wound scar on the dorsum of the 
right hand, beneath the bases of the second and third 
metacarpals, measuring 3/8th inch by 1/4th inch.  There was a 
slight prominence of the base of the third metacarpal.  Also 
identified on examination was an exit gunshot wound scar on 
the palm of the hand over the base of the fifth metacarpal.  
The diagnosis was scar, gunshot wound, through and through, 
with fracture base of the right 3rd metacarpal.

A report of VA neurological examination in January 1952 notes 
that the motor symptoms in the veteran's right hand were 
mostly subjective.  Grip of the right hand was strong, but 
not quite as strong as on the left.  The veteran could not 
extend his fingers on his right as much as he could on his 
left and he was unable to make a cone with the tips of the 
fingers and thumb of the right hand.  The examiner noted that 
some of the disability was due to bone and muscle damage.  
The veteran complained of pain in the dorsum of the right 
hand on use.  The veteran reported sensation of hot and cold 
and that his hand throbbed.  Otherwise the neurological 
examination was negative.  The diagnoses included partial 
paralysis of the right ulnar nerve, mostly sensory, secondary 
to gunshot wound to the right hand.  

On hospitalization at a VA facility during September and 
October 1956, for a disability not at issue, the veteran 
underwent a general physical examination.  He was noted to 
have full range of motion and good grip strength of the right 
hand.  The veteran reported tremor which the examiner thought 
might be intentional tremor when the veteran extended his 
right fingers.  There was increased sweating of the right 
hand.

On VA examination in February 1998, the veteran complained of 
pain in the posterior lateral aspect of the right wrist when 
trying to open up the gas cap on his automobile.  He also 
reported difficulty opening jars.  He complained of a sensory 
deficit over the medial proximal base of his dominant right 
hand with weakened grip strength in the right hand and 
particular problems with using a screwdriver.  He reported 
that at times he had a dull aching sensation radiate back up 
the forearm of the right hand, but it was not a radicular or 
neuralgia like pain.  The veteran stated that he took 
occasional Tylenol or aspirin for his right hand pain.  

Objectively there was no gross deformity between the right 
and left hands.  Skin temperature was slightly cooler on the 
dominant right hand than the left hand.  During the 
examination the right hand became significantly more 
perspired than the left.  There was a cicatrix 0.05 cm x 0.3 
cm (entry of gunshot wound) located at the dorsal proximal 
lateral aspect of the right hand at the base of the index 
finger metacarpal bone and over the extensor index tendons 
associated with a curvilinear 1 cm narrow, difficult to 
discern, gray-white cicatrix.  Palpation of the area revealed 
localized tenderness below this 0.5 cm and 1 cm cicatrix with 
the scar not being attached to underlying soft tissue 
structures.  There was no keloid or hypertrophic changes 
evident and no drainage was appreciated at the site.  A 
palpable, mildly tender callus, was appreciated at the 
midshaft, middle finger metacarpal bone.  On the palmar 
aspect of the right hand was the exit wound measuring 1.3 cm 
x 0.8 cm having an oval-shaped gray-white soft and non-
tender, non-keloid appearance located at the mid portion of 
the hypothenar eminence.  That cicatrix was also noted to be 
attached to underlying soft tissue and palpating the 
hypothenar eminence revealed minimal underlying muscle loss, 
with tenderness on more firm compression.  

Vibratory sensation was intact and symmetric in all digits of 
both hands.  There was mild to moderate diminution to light 
touch and moderate to marked diminution in pinprick sensation 
on the anterior medial one-half of the hand surface in the 
ulnar nerve distribution, extending across the skin surfaces 
of the right little and ring fingers.  On the dorsal aspect 
of the right hand there was a small, oval, irregular shaped 
patch of moderately diminished light touch and pinprick 
sensation extending distally along the index extensor tendon 
complex from the 1 and 0.5 cm scars.  No other dorsal surface 
of the hand or thumb, forearm, or wrist had sensory 
abnormalities.  No abnormalities in the median nerve 
distribution were appreciated.

The assessment was status post gunshot wound, right hand, 
through and through incurred during active military service 
in Korea, under combat conditions.  The examiner noted that 
this resulted in:  A compound comminuted fracture at the base 
of the third metacarpal; traumatic damage to the right hand 
superficial branch of the ulnar nerve causing light touch and 
pinprick sensory deficits on the anterior medial aspect of 
the right hand extending over interior surfaces of the ring 
and little fingers on the right hand; traumatic injury to 
deep branches, ulnar nerve of the right hand with 4/5 
strength in the interossei lumbrical muscle groups (ring and 
little finger digits only), abductor digiti minimi 4/5 
strength; and traumatic damage to extensor carpi radialis 
brevis at longus tendon insertion sites on the dorsal medial 
aspect of the right hand at the gunshot wound entry site, 
causing loss of power and easy fatigability with supination 
of the right forearm as well as extension of the right wrist 
resistance, further compounding injuries.  It was the 
examiner's opinion that there was indeed nerve damage 
incurred as a result of the veteran's gunshot wound.  The 
examiner noted that he forgot to perform an Allen's test on 
the wrist to determine whether the right hand ulnar artery 
was still functional.  The veteran had right wrist 
dorsiflexion from 0 to 30 degrees.  Palmar flexion was from 0 
to 75 degrees.  Right ulnar deviation was from 0 to 38 
degrees.  Right radial deviation was from 0 to 17 degrees.  
Range of motion findings for each individual finger were also 
noted.

By rating action in September 1951 the veteran was granted 
service connection and a 50 percent rating for residuals of a 
gunshot wound to the right hand effective from discharge from 
service.  The veteran was assigned a 20 percent rating for 
residuals of a gunshot wound to the right hand effective from 
January 1952.  The veteran submitted a reopened claim for an 
increased rating in November 1997.  By rating action in 
August 1998 the veteran was assigned a 30 percent rating for 
his right hand gunshot wound residuals, effective from the 
date of receipt of the claim, in November 1997.

While the February 1998 VA examiner noted that he forgot to 
perform an Allen's test on the wrist to determine whether the 
right hand ulnar artery was still functional, the Board notes 
that the service medical records reveal that the gunshot 
wound resulted in no artery involvement.  Furthermore none of 
the post service medical records reveal any artery deficit.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8516, a 60 percent 
rating is warranted for complete paralysis of the dominant 
hand ulnar nerve resulting in "griffin claw" deformity due 
to flexor contraction of ring and little fingers, atrophy 
very marked in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of ring and little 
fingers, inability to spread the fingers (or reverse), 
inability to adduct the thumb; and flexion of the wrist 
weakened.  A 40 percent rating is for assignment when there 
is incomplete paralysis of the ulnar nerve of the dominant 
hand which is severe.  A 30 percent rating is for assignment 
when there is incomplete paralysis of the ulnar nerve of the 
dominant hand which is moderate.  The term "incomplete 
paralysis," with this and other peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

The Board finds that the veteran's residuals of a gunshot 
wound to the right hand more nearly meet the criteria for a 
30 percent rating under diagnostic code 8516.  The veteran 
has normal sensation except for a mild to moderate decrease 
in light touch and a moderate to marked pinprick sensation in 
the ulnar distribution on the anterior right hand and on the 
dorsal area by the index finger.  Right hand grip strength 
was only slightly diminished.  There was bony hypertrophy at 
the insertion site of the extensor carpi radialis brevis at 
longus tendons which resulted in pain and weakness with 
resistance.  Since the medical evidence reveals that the 
veteran's right ulnar disability is primarily sensory the 
veteran's residuals of a gunshot wound to the right wrist 
cannot be described as more than moderate in nature.  38 
C.F.R. § 4.124a, Diagnostic Code 8516.

The Board has also considered diagnostic code 5309, the code 
for Group IX muscle injuries involving the intrinsic muscles 
of the hand, the thenar eminence; short flexor, opponens, 
abductor and adductor of the thumb; hypothenar eminence; 
short flexor, opponens and abductor of the little finger; 4 
lumbricales; and 4 dorsal and 3 palmar interossei.  
Diagnostic code 5309 notes that the hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc. and notes that such injuries are to be rated on 
limitation of motion with a minimum rating of 10 percent.  
38 C.F.R. § 4.73, Diagnostic Code 5309.

Normal wrist motion includes a range of motion from 70 
degrees of dorsiflexion (extension) to 80 degrees of palmar 
flexion.  38 C.F.R. § 4.71, Plate I (1999).  Limitation of 
motion of the wrist with less than 15 degrees of dorsiflexion 
or palmar flexion limited in line with the forearm warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5215.  While the February 1998 VA examination shows that the 
veteran's right wrist does not have full range of motion, he 
has 30 degrees of dorsiflexion and 75 degrees of palmar 
flexion which is significantly more range of motion than 
contemplated for a 10 percent rating under this code.  
Consequently, the veteran is not entitled to a higher rating 
under diagnostic code 5309.  

The Board has considered whether the veteran is entitled to a 
separate 10 percent rating (minimum rating under this code) 
for Group IX muscle injury.  The regulations provide that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
body system for their evaluation.  38 C.F.R. § 4.14.  The 
Board notes that the medical evidence reveals that the 
veteran's right hand disability of the nerves and muscles are 
overlapping in their resulting symptoms.  He has slight 
weakness of the right hand as considered in the evaluation 
under Diagnostic Code 8516, and some limitation of motion of 
the right hand.  Accordingly, the veteran is not entitled to 
a separate compensable rating under diagnostic code 5309.

The Board has also considered whether the veteran is entitled 
to a separate compensable rating for scars, residual of the 
gunshot wound to the right hand.  Diagnostic code 7803 
provides a maximum rating of 10 percent for scars, 
superficial, poorly nourished, with repeated ulceration.  
Diagnostic code 7804 provides for a maximum rating of 10 
percent for scars, superficial, tender and painful on 
objective demonstration.  Diagnostic code 7805 provides that 
other scars are to be rated based on limitation of function 
of the part affected.  The February 1998 VA examination did 
not show the veteran's scars to result in any limitation of 
function.  The February 1998 VA examination revealed 
tenderness below the scars on palpation, and adhesion of at 
least one scar.  However, the scars themselves were not noted 
to be tender and painful.  Accordingly, the veteran does not 
meet the criteria for a separate compensable rating for his 
scars under any of the rating criteria.  The Board is of the 
opinion that the current 30 percent rating more than 
adequately encompasses the residuals of a gunshot wound to 
the veteran's right hand.  A rating in excess of 30 percent 
is not warranted.



ORDER

The claim that a March 14, 1952, rating decision was clearly 
and unmistakably erroneous in only awarding a single 
evaluation under diagnostic code 5309 for residuals of a 
gunshot wound to the right hand is dismissed.

Entitlement to an increased rating for residuals of a gunshot 
wound to the right hand is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

